--------------------------------------------------------------------------------

 
Exhibit (10)-v
 
Effective January 1, 2006
 
 
BAUSCH & LOMB INCORPORATED
 
LONG TERM EQUITY EQUIVALENT ACCUMULATION PLAN
 
ARTICLE ONE  
 
Definitions
 

1.1  
“Board” means the Board of Directors of Bausch & Lomb Incorporated.

 

1.2  
“Change of Control” means a Change of Control as defined in Section 7.3 of this
Plan.

 

1.3  
“Code” means the Internal Revenue Code of 1986, as amended.

 

1.4  
“Committee” or “Compensation Committee” means the Compensation Committee of the
Board.

 

1.5  
“Company” means Bausch & Lomb Incorporated.

 

1.6  
“Company Stock Unit” means a hypothetical unit having a value at any time equal
to the closing price of a share of Company Common Stock at such time. The
closing price shall be unless otherwise determined by the Committee, the closing
price during normal business hours for the Shares as reported on the New York
Stock Exchange (or on any national securities exchange on which the Shares are
then listed) for a date or, if no such price is reported for that date, the
closing price on the preceding date for which such prices were reported, all as
reported by such source as the Committee may select.

 

1.7  
“Compensation” means, for any calendar year, the gross remuneration (including
any amount salary reduced under Code sections 125, 132(f), or 401(k)) paid to a
Participant by the Company for personal services actually rendered including
salary, wages, overtime, annual incentive bonuses, and base severance benefits
but not including long-term incentive awards, suggestion awards, tuition
refunds, relocation expenses, enhanced severance benefits or other extra
remuneration of whatever nature, contributions made under any other employee
benefit or deferred compensation plan, or any amount in excess of the amount
permitted under Section 401(a)(17) of the Code.

 

1.8  
“Effective Date” means January 1, 2006.

 

1.9  
“Officer” means any corporate officer of the Company elected by the Board.

 

1.10  
“Participant” means an eligible Officer.

 

1.11  
“Participant Account” or “Account” means the hypothetical account maintained to
record contributions awarded to a Participant plus adjustments thereto to
reflect earnings (and losses) and withdrawals.

 

1.12  
“Plan” means this Bausch & Lomb Incorporated Long Term Equity Equivalent
Accumulation Plan.

 

1.13  
“Trust” means any rabbi trust established by the Company for the purposes of
providing funds for the Company to meet its obligations to pay benefits under
this Plan. The rabbi trust established under the Executive Deferred Compensation
Plan may be used as the Trust vehicle for both this Plan and the Executive
Deferred Compensation Plan.

 

1.14  
“Year” or “Plan Year” means the calendar year.

 
ARTICLE TWO
 
Purpose of Plan
 

2.1  
The purpose of this Plan is to provide a means to attract and retain key
officers and, through the award of Company Stock Units, to further align the
interests of Officers with the interests of the Company’s shareholders.

 
ARTICLE THREE
 
Eligibility
 

3.1  
Any Officer designated in the sole discretion of the Compensation Committee,
shall be eligible to participate in this Plan, provided that no Officer shall be
eligible unless he or she is within a “select group of management or highly
compensated employees” as this term is defined in Title I of ERISA.

 
ARTICLE FOUR
 
Awards/Contributions
 

4.1  
Type and Amount of Awards. Each Plan Year the Company shall, at each
Participant’s election, allocate to his or her Account either a dollar amount
equal to five percent of the Participant’s Compensation for the Year or Company
Stock Units with a notional value of 15 percent of the Participant’s
Compensation for the Plan Year. Company contributions shall be allocated to a
Participant’s Account as soon as administratively practicable following the end
of each calendar quarter, based on the Participant’s Compensation during such
period, or more frequently as determined by the Company in its administration of
the Plan.

 

4.2  
Vesting. Cash awards shall be immediately and fully vested at all times. Company
Stock Unit awards shall vest at the earliest of the following:

 

§  
Five years from the first day of the calendar year to which the award relates;

 

§  
The Participant’s termination of employment on account of disability as defined
under the Company’s long-term disability plan or, in the absence of such a plan,
the Participant’s entitlement to Social Security disability benefits;

 

§  
The Participant’s death;

 

§  
In the event of the Participant’s retirement from the Company at or after age
55, unvested Company Stock Unit Awards shall vest partially and in 20%
increments depending on how many years out of five have passed since the first
day of the calendar year to which the award relates (such that, for example, a
Participant who retires with a Company Stock Unit Award that was granted more
than three but less than four years before retirement will be vested in 60% of
that particular Company Stock Unit Award); or

 

§  
The Compensation Committee shall have the ability to accelerate vesting under
any other circumstances in its sole discretion.

 
Until vesting occurs under one of the foregoing events, all Company Stock Units
are forfeitable and, if the Participant terminates employment during the period
of forfeitability, all unvested Company Stock Units shall be irrevocably
forfeited.
 

4.3  
Officer Contributions. Participant contributions to this Plan are neither
required nor permitted.

 
ARTICLE FIVE
 
Deferral of Awards
 

5.1  
Participant Elections. Each Participant shall have the right to make the
following elections with respect to Company Stock Unit (but not cash)
contributions made on his or her behalf

 

·  
Whether to receive payment, adjusted for earnings and losses, if any, as soon as
administratively practicable after it vests or to defer payment pursuant to
Section 5.2 to a fixed date or to the Participant’s date of retirement;

 

·  
The method of deferred payment desired (i.e., equal annual installments or lump
sum) and, if annual installments, the number of years of installment payments;
and

 

·  
The designation of a beneficiary to receive any benefit payable on account of
the Participant’s death.

 

5.2  
Deferral Elections to follow Deferred Compensation Plan. For all Participants
who are initially eligible to participate on the Effective Date of this Plan,
the elections under Section 5.1 must be made to the Company in writing no later
than December 31, 2005, and shall be effective only with respect to Compensation
earned after the election is made. Except as specified in the prior sentence
with respect to the timing requirements for the initial election following the
Effective Date, all deferrals of awards under this Plan shall be made in
accordance with the terms of Sections 5 and 6 of the Company’s Executive
Deferred Compensation Plan whose terms are incorporated by this reference.

 
ARTICLE SIX
 
Investment of Participant Accounts
 

6.1  
Earnings on Accounts. Company Stock Unit awards shall have earnings determined
independently as follows. The rate of return on deferred Company Stock Unit
awards shall match the rate of return on the Company’s Common Stock. Each
Company Stock Unit shall have an initial value equal to the closing price of a
share of Company Common Stock on the date, no less than once per quarter, as
determined by the Company in its administration of the Plan, that allocated
contributions are converted to Company Stock Units. Its value on any date
thereafter shall equal the value of the Company Common Stock on such later date.
If any dividends are issued on Company Common Stock while Company Stock Units
are held in the Plan, each unit shall be deemed to generate on the date
dividends on Company Common Stock are paid, dividend equivalents equal to the
dividends on the Common Stock and the amount of such dividend equivalents shall
be converted to additional Company Stock Units based on the closing price of
Company Common Stock on such conversion date. No amounts credited to deferred
Company Stock Unit accounts may be transferred from these accounts to other
investment accounts under the Plan.

 

6.2  
Account Recordkeeping. All Company Stock Unit accounts under the Plan are
hypothetical. The value of a Participant’s Company Stock Unit Accounts will
fluctuate in accordance with the actual performance of Company Stock. That is,
earnings and losses on Company Stock Unit accounts shall track changes in the
fair market value of Company Common Stock as determined by the Compensation
Committee or its designee. Dividends on the imputed shares also will be credited
to the Participant’s Company Stock Unit accounts.

 
ARTICLE SEVEN
 
Payment of Benefits
 

7.1  
Normal Payment Date. On the payment date elected by the Participant in the
deferral election (but in no event later than the date the Participant
terminates employment other than for retirement after age 55, or death), the
vested amount credited to the Participant’s Account as of the Plan’s valuation
date immediately preceding the distribution date shall be payable to the
Participant or, in the event of death, to his or her beneficiary. The form of
payment shall be a single lump sum payment or equal annual installment payments.
Regardless of the form of benefit, all payments shall be made in cash. No
benefits shall be payable in Company stock or other property. The value of a
Participant’s Account shall be based on the hypothetical value of the
accumulated contributions and earnings credited to the Account under ARTICLE SIX
regardless of the value of any actual investments, if any, invested by the
trustee of the Rabbi Trust.

 

7.2  
Hardship Distribution. In the case of an unforeseeable emergency, the Committee
shall distribute all or a portion of the vested portion of an Account before the
fixed date specified in the Participant’s deferral election, but the amount of
the distribution shall not exceed the amount needed to relieve the unforeseeable
emergency. For this purpose, the Committee shall determine the existence of an
unforeseeable emergency under such rules as it may establish provided that in no
event shall a distribution be made that fails to satisfy the definition of an
unforeseeable emergency as set forth in Code Section 409A. Currently, Section
409A defines the term “unforeseeable emergency” as a severe financial hardship
to the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

 

7.3  
Change of Control Distribution. Upon a Change of Control (as defined below),
notwithstanding a Participant’s payment date with respect to any compensation
deferred hereunder, all amounts in a Participant’s Account (including earnings
credited thereto) shall be due and payable to the Participant in a lump sum cash
payment within 15 days following the Change of Control. For purposes of this
Plan, Change of Control shall mean an event that satisfies one of the conditions
in (i) through (iv) below and is either a “change in the ownership or effective
control” or a “change in the ownership of a substantial portion of the assets of
the Company” as these terms are defined in Code Section 409A and the regulations
thereunder:

 
(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of the Company (the "Outstanding
Company Common Stock") or (ii) the combined voting power of the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
the following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company (excluding an acquisition by virtue of the
exercise of a conversion privilege unless the security being so converted was
itself acquired directly from the Company), (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a reorganization, merger or
consolidation, if, following such reorganization, merger or consolidation, the
conditions described in clauses (i), (ii) and (iii) of subsection (c) of this
Section 9(h) are satisfied; or
 
(ii) Individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or
 
(iii) Approval by the shareholders of the Company of a reorganization, merger,
binding share exchange or consolidation, in each case, unless, following such
reorganization, merger, binding share exchange or consolidation, (i) more than
60% of, respectively, the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger, binding share exchange
or consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such reorganization, merger,
binding share exchange or consolidation in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger, binding share
exchange or consolidation, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (ii) no Person
(excluding the Company, any employee benefit plan (or related trust) of the
Company or such corporation resulting from such reorganization, merger, binding
share exchange or consolidation and any Person beneficially owning, immediately
prior to such reorganization, merger, binding share exchange or consolidation,
directly or indirectly, 20% or more of the Outstanding Company Common Stock or
Outstanding Voting Securities, as the case may be) beneficially owns, directly
or indirectly, 20% or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from such reorganization, merger,
binding share exchange or consolidation or the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors and (iii) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization,
merger, binding share exchange or consolidation were members of the Incumbent
Board at the time of the execution of the initial agreement providing for such
reorganization, merger, binding share exchange or consolidation; or
 
(iv) Approval by the shareholders of the Company of (i) a complete liquidation
or dissolution of the Company or (ii) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation,
with respect to which following such sale or other disposition, (A) more than
60% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding the Company and any employee benefit plan (or related trust) of the
Company or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 20% or more of
the Outstanding Company Common Stock or Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (C) at
least a majority of the members of the board of directors of such corporation
were members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company.
 

7.4  
Death Distribution. In the case of the death of any Participant before
distribution of the full amount of his or her Account, any remaining amounts
shall be distributed to the Participant’s beneficiary in a single cash sum. If a
Participant has not designated a beneficiary, or if no designated beneficiary is
living on the date of distribution, then, notwithstanding any provision herein
to the contrary, such amounts shall be distributed to such Participant’s estate
in a lump sum cash distribution as soon as administratively feasible following
such Participant’s death.

 

7.5  
Termination Distribution. Notwithstanding any payout election a Participant may
have made, upon his or her termination of employment with the Company, a
Participant’s Account balance shall be automatically paid in a lump sum cash
payment no later than 60 days after the end of the Plan Year of the
Participant’s termination of employment; provided, however, that any Participant
who is a Specified Employee and who incurs a termination of employment with the
Company shall not be entitled to receive his or her Plan account balance under
this paragraph prior to the date which is six (6) months after the date of his
or her termination of employment (or, if earlier, his or her death). For
purposes of the Plan, the term “Specified Employee” shall mean a key employee,
as defined in Code Section 416(i) (without regard to paragraph (5) thereof). As
of the Effective Date, this section defines a key employee to mean an employee
of the Company who, at any time during the Plan Year, is (1) an officer of the
Company having an annual compensation greater than one hundred thirty-five
thousand dollars ($135,000) for 2005 (indexed for inflation in future years);
(ii) a five percent (5%) owner of the Company; or (iii) a one percent (1%) owner
of the Company having an annual compensation from the Company of more than one
hundred fifty thousand dollars ($150,000). Termination of employment shall mean
the separation of service with the Company (within the meaning of Code Section
409A), voluntarily or involuntarily, for any reason other than retirement,
death, or authorized leave of absence.

 

7.6  
Taxes. All payments made to Participants under the Plan shall be subject to all
taxes required to be withheld under applicable laws and regulations of any
governmental authorities.

 
ARTICLE EIGHT
 
Miscellaneous
 

8.1  
Fail Safe Provision.(a)This Section shall become operative upon the enactment of
any change in applicable statutory law or the promulgation by the Internal
Revenue Service of a final regulation or other pronouncement having the force of
law, which statutory law, as changed, or final regulation or pronouncement, as
promulgated, would cause any Participant to include in his or her federal gross
income amounts accrued by the Participant under the Plan on a date (an "Early
Taxation Event") prior to the date on which such amounts are made available to
him or her hereunder; provided, however, that no portion of this Section shall
become operative to the extent that portion would result in a violation of
Section 409A (e.g., by causing an impermissible distribution under Section
409A).

 
b) Notwithstanding any other Section of this Plan to the contrary (but subject
to subsection (c), below), as of an Early Taxation Event, the feature or
features of this Plan that would cause the Early Taxation Event shall be null
and void, to the extent, and only to the extent, required to prevent the
Participant from being required to include in his or her federal gross income
amounts accrued by the Participant under the Plan prior to the date on which
such amounts are made available to him or her hereunder. If only a portion of a
Participant's Account is impacted by the change in the law, then only such
portion shall be subject to this Section, with the remainder of the Account not
so affected being subject to such rights and features as if the law were not
changed. If the law only impacts Participants who have a certain status with
respect to the Company, then only such Participants shall be subject to this
Section.
 
c) If an Early Taxation Event is earlier than the date on which the statute,
regulation or pronouncement giving rise to the Early Taxation Event is enacted
or promulgated, as applicable (i.e., if the change in the law is retroactive),
there shall be distributed to each Participant, as soon as practicable following
such date of enactment or promulgation, the amounts that became taxable on the
Early Taxation Event.
 

8.2  
Administration. The Treasurer of the Company, as the designee of the
Compensation Committee, shall be the plan administrator and has the authority to
control and manage the operation and administration of the Plan.

 

8.3  
Assignability. No right to receive payments under the Plan is transferable or
assignable by a Participant except by will or by the laws of descent and
distribution.

 

8.4  
Business Days. In the event any date specified falls on a Saturday, Sunday, or
holiday, such date will be deemed to refer to the next business day thereafter.

 

8.5  
Amendment. The Plan may at any time or from time to time be amended or modified
by the Board of Directors or the Compensation Committee. No such amendment or
modification will, without the consent of the Participant, adversely affect the
Participant's accruals in his or her Participant Account.

 

8.6  
Termination. Although the Company anticipates that it will continue the Plan for
an indefinite period of time, there is no guarantee that the Company will
continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Company (through its Board of Directors or the Compensation
Committee) reserves the right to terminate the Plan at any time. Upon a complete
or partial termination of the Plan, the deferral elections of the affected
Participants shall terminate and their Plan Account balances, determined as if
they had experienced a termination of employment on the date of Plan
termination, shall be immediately paid to the Participants; provided however, if
immediate distribution of a Participant's account balance on termination is not
permitted by Section 409A, the payment of the Account balance shall be made only
after Plan benefits otherwise become due hereunder. The termination of the Plan
shall not adversely affect any Participant or beneficiary who has become
entitled to the payment of any benefits under the Plan as of the date of
termination.

 

8.7  
Prohibited Acceleration/Distribution Timing. This Section shall take precedence
over any other provision of the Plan to the contrary. No provision of this Plan
shall be followed if following the provision would result in the acceleration of
the time or schedule of any payment from the Plan as would require immediate
income tax to Participants based on the law in effect at the time the
distribution is to be made, including Section 409A. In addition, if the timing
of any distribution election would result in any tax or other penalty (other
than ordinarily payable Federal, state or local income or payroll taxes), which
tax or penalty can be avoided by payment of the distribution at a later time,
then the distribution shall be made (or commence, as the case may be) on (or as
soon as practicable after) the first date on which such distributions can be
made (or commence) without such tax or penalty.

 
 
IN WITNESS WHEREOF, the Company has caused this Plan document to be executed by
its duly authorized officer this 23rd day of October, 2005.
 
BAUSCH & LOMB INCORPORATED
 
By /s/ David Nachbar
David Nachbar
Senior Vice President, Human Resources

